               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 RICKY JONES,

                      Plaintiff,
                                                   Case No. 19-CV-41-JPS-JPS
 v.

 IRON WORKERS LOCAL 8,
                                                                ORDER
                      Defendant.


       On January 29, 2019, Magistrate Judge Nancy Joseph issued a

recommendation to this Court that this action be dismissed. (Docket #5).

The time for objecting to the recommendation has passed and no objection

has been received. See Fed. R. Civ. P. 72; Gen. L. R. 72(c). The Court has

considered the recommendation along with the entire case record and, in

light of the Court’s agreement with Magistrate Joseph’s analysis and

without objection from Plaintiff, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s report and

recommendation (Docket #5) be and the same is hereby ADOPTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 14th day of March, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge
